Citation Nr: 1421053	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1978 and from January 1982 to August 1997. 

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision issued by the RO. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of that hearing has been reviewed and associated with the claims file 

In a January 2011 decision, the Board, in part, remanded the issue of entitlement to service connection for GERD for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that a GERD disability is related to service. 


CONCLUSION OF LAW

A GERD disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an April 2007 letter, prior to the date of the issuance of the appealed November 2007 rating decision.  The April 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a March 2011 VA examination.  The VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran contends that he has a current gastrointestinal disability as a result of service.  He testified that his in-service complaints of upper gastric pain were the earliest manifestations of his GERD which has progressed into his esophagus.

The Veteran's service treatment records demonstrate that in August 1983, he presented with complaints of waking up from his sleep with a coughing spell.  Esophageal reflux was ruled out.  An August 1983 x-ray revealed no hiatal hernia or gastroesophageal reflux.  

In July 1991, the Veteran presented with complaints of epigastric pain especially after eating spicy meals.  The assessment was abdominal pain with consideration of gastritis, peptic ulcer disease, pancreatitis and cholecystitis.  A follow-up x-ray report noted that the Veteran had complaints of burning which was relieved by antacids.  The Veteran had nausea as well.  X-rays of the upper gastrointestinal series revealed a normal gastrointestinal tract.  

The Veteran's April 1997 retirement examination was negative for treatments or complaints related to a gastrointestinal disability.  Chest x-rays were normal.

A December 2006 private treatment record noted that the Veteran presented with complaints of heartburn with an onset that had been gradual and occurring for months.

A July 2007 private treatment note provided a diagnosis of GERD.

Per the January 2011 Board remand instructions, the Veteran underwent a VA examination in March 2011.  The examiner opined that it was less likely than not that the Veteran's GERD was caused by or a result of an incident during his active duty.  The examiner noted that there was no chronic reflux condition established while the Veteran was on active duty.  There was no documentation of frequent indigestion and there is no evidence of treatment for a chronic reflux condition within one year of the Veteran's 1997 separation from service.  The first documentation for reflux was in 2006 which showed an onset only months prior to this visit and was nine years after his active duty service. 

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that a current GERD disability is related to military service.  As there is a current diagnosis of GERD, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's service treatment records demonstrate that the Veteran presented with gastrointestinal complaints on multiple occasions which included an assessment of abdominal pain with consideration of gastritis, PUD, pancreatis and cholecystitis in July 1991.  The service treatment records however, are negative for any or diagnoses of any chronic gastrointestinal disorders as the stomach complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, July 1991 x-rays of the upper gastrointestinal series revealed a normal gastrointestinal tract and the Veteran's April 1997 retirement examination was negative for treatments or complaints related to a gastrointestinal disability.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current GERD disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the March 2011 VA examiner determined that it was less likely than not that the Veteran's GERD was caused by or a result of an incident during his active duty.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between a claimed GERD disability and service, the Board finds that service connection is not warranted.  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed GERD disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current GERD disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the existence or etiology of a specific diagnosis, as opposed to symptoms.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed GERD disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for GERD is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


